 In the Matter of DETROIT EDISON COMPANYandUTILITYWORKERSUNION OF AMERICA, CIO, LOCAL 223 1Case No. 7-C-1380.-Decided June 20, 1947Mr. Max Rotenberg,for the Board.Fischer, Brown, Sprague, FranklindFord,of Detroit, Mich., by/Messrs.Harvey A. FischerandLeon Jones,for the respondent.Mr. Irwin J. Kasofj',of Detroit, Mich., andMr. Herman E. Cooper,by Mr. Ostrin,of New York City, for the CIO.Mrs. Patricia Bromberg,of Detroit, Mich., for the Association.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDEROn July 16, 1946, Trial Examiner Charles E. Persons issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the CIO and counsel for the Board filedexceptions to the Intermediate Report; the CIO filed a brief in supportof its exceptions ; and the respondent filed a brief in support of theIntermediate Report and, subsequently, a brief in reply to the brief ofthe CIO. On April 15, 1947, a hearing for the purpose of oral argu-ment was held before the Board in Washington, D. C., in which therespondent, the CIO, and the Association participated.The Board has considered the rulings made by the Trial Examinerqt the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs filed by the parties, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner only to the extent thatthey are consistent with the findings, conclusions, and order set forthbelow.1Until October 1945 this Union was knownas UtilityWorkers Organizing Committeeaffiliatedwiththe Congress of Industrial Organizations,hereincalled UW 0 C74 N. L.R. B., No. 49.267 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDChairman Herzog and Mr. Houston do not agree with the TrialExaminer's conclusion that the respondent has not dominated or inter-fered with the formation or administration of the Association, orcontributed support to it, as alleged in the complaint.The Chairman,however, does not share Mr. Houston's view that, on this record, theAssociation should be disestablished. (See Remedy below.)The facts regarding the Association and its predecessor, the Club,are as follows :Early in 1941, a group of non-supervisory employees of the Cus-tomers Service Division of the respondent's Sales Department con-ceived the idea of forming a social club in their division, similar toother clubs among the respondent's employees.Assistant ForemanLawrence Van Tremper, whom they consulted about the matter, ar-ranged for them to meet with H. R. Stevenson, assistant superintendentof the Division.Stevenson approved the idea and encouraged themto proceed with their plans; and at his suggestion, they used the re-spondent's telephone to inform other employees of the Division of theproposed club and to calla meeting for May 13,1941.At the meetingon May 13, at which no supervisors were present, the employees votedby a large majority to organize; and at a second meeting, held on May20, 1941, after hearing reports of committees which had been appointedto investigate the benefits of affiliation with the AFL, the LinkageClub (a social club in the respondent's Sub-Station Department), andtheMichigan Bell Telephone Association (an unaffiliated labor or-ganization of employees of another company), they voted to form "anorganization within the Company."At a third meeting, held onJune 4, 1941, Articles of Association and Bylaws were adopted. InJune 1942, these Articles were amended in minor respects; and inAugust 1942, the Customers Service Division Club was incorporatedunder the laws of the State of Michigan.As recited in the Articles of Association, the original objectives ofthe Club were purely social.The only membership requirement wascontinuous employment by the Division for a period of not less than 6months.Supervision of the affairs of the organization was vested ina Board of Control, composed of representatives elected by the mem-bers, and a president, vice president, and secretary-treasurer chosenfrom that Board. Supervisors were eligible to join the Club, and themajority of them did so; but they were not eligible to hold any electiveoffice.The Bylaws provided for annual meetings of the membership,and for special meetings to be called whenever the president orBoard of Control considered them expedient, or when 10 membersfiled a written request therefor. DETROIT EDISON COMPANY269Until May 1944, when the Club was reorganized, as discussed below,allmeetings of the Club and of the Board of Control were held oncompany premises; minutes of the meetings at which officers wereelected were sent to the respondent; and voting for representatives andon Club questions was conducted openly during working hours throughballot boxes placed on company premises.Like other social organiza-tions, the Club was permitted to make free use of the respondent'sbulletin boards and inter-office telephone and mailing systems; address-ograph plates were prepared for it by the respondent; and one of therespondent's employees performed stenographic and clerical servicesfor its secretary during working hours.Before the annual member-ship meetings in 1943 and 1944, E. J. Stouffer, superintendent of theCustomers Service Division, entertained the members as his guestsat dinner, and on another occasion paid for a supper for the womenmembers.Although the activities of the Club were originally social it didnot long restrict itself tosocial activities.The Board of Control wascalled upon to take action on complaints of the members about workingconditions; and at a special meeting of the Club on August 7, 1942, aletter from Superintendent Stouffer was read in which he stated that,"If at any time your Board of Governors wishes to discuss any personalor Company matters with any Company official, we should be glad tohave you do so."Thereafter, on at least three occasions the Board ofControl met with representatives of management to discuss grievances,wages, or working conditions.' Thus, on August 20, 1942, pursuant toinstructions received from the membership at the August 7 meeting,the Board of Control had a conference with officials of the respondent,at which it presenteda request for a 15 percent raisefor employees inthe Customers Service Division.No decision on the matter wasreached at that time, but at a subsequent meeting between the parties,held on September 9, 1942, the respondent stated that a raise of 5cents an hour, retroactive to August 31, would b^ given to the hourlypaid men, and approximately equivalent increases were promised forthe salaried and office employees.Again, on April 29, 1943, the Boardof Control met with Superintendent Stouffer anddiscussed variousworking conditions,including the 48 hour week, seniority, dispatchingfield workers on unusual assignments, etc.; and on August 17, 1943, itpresenteda grievanceto him on behalf of employee Kunart, which wasamicably settled.In addition, on several occasions Stouffer addressedthe Club membership on matters relating to working conditions.At the special meeting of the Club on August 7, 1942, referred toabove, the advantages and disadvantages of union affiliation were dis- 270DECISIONSOF NATIONALLABOR RELATIONS BOARDcussed, a fact which further indicates that the Club membership re-garded its functions as not merely social.Following the discussion,the members gave a vote of confidence in the Club.Thereafter, fromtime to time, revision of the Club's constitution was considered.Atsome time not definitely set by the record, but before February 1944,A. C. Runge, the Club's president, went to Superintendent Stoufferand "inquired about the Club changing to an Association." Stoufferarranged a conference with P. J. Savage, one of the respondent's vicepresidents, and Runge told Savage that the Club "was desirous offorming an association for bargaining purposes on working conditionsand wage rates, and wanted to know if the Company would recognizethis group as such." Savage replied "that they would have to gothrough the regular channels of securing certification from [the Board]before the Company would recognize them as a bargaining unit."On March 7, 1944, the Board of Control adopted a motion that acommittee be appointed to revise the Club's Articles of Associationand Bylaws "for the purpose of providing an organization throughwhich the members may select representatives of their own choosingto negotiate and bargain collectively with the management of the[respondent] in respect to rates of pay, wages, hours of employmentor other conditions of employment," and "to provide an organizationfor the employees of the [respondent] that is controlled by said em-ployees through membership in this organization."A new constitu-tion, embodying these provisions and changing the name of the or-ganization from Customers Service Division Club to Detroit EdisonEmployees Association, was accordingly prepared.After being ap-proved by the Board of Control, the constitution was submitted tothe membership of the Club for a vote on or about April 27, 1944.Prior to the election, held on company property on April 17, 1944, abulletin was mailed to all Club members informing them of the com-ing election.It stated that the employees might soon be compelledto select a bargaining agent, and that the purpose of the proposedchanges in the constitution was to provide them with a choice betweenan independent union and an outside union ; it listed the advantagesof having an independent union and accordingly urged approval ofthe proposed changes.Ballot boxes were maintained for several daysin the plants and offices, and employees frequently voted on companytime during the election.The changes were adopted by a large ma-jority.On May 4, 1944, J. C. Currell, who had been elected presidentof the Club in February 1944, wrote to Superintendent Stouffer,notifying him of the Club's action; and on June 29, 1944, Currell andJohn J. McCluskey, as president and secretary of the Club, filed ,withthe Michigan Corporation and Securities Commission a Certificate of DETROIT EDISON COMPANY271Amendment to the Articles of Incorporation of the Club, signed bythe original incorporators,which set forth the new name and newpurposes of the organization.Both the letter to Stouffer and theCertificate of Amendment stated that the changes were effective as ofMay 1, 1944.Under the new constitution, the Association, unlike the Club, wasauthorized to admit members on a company-wide basis. Supervisorswere excluded from membership, but all other employees who had beenin the respondent's employ for 6 months were eligible to join.Themanaging board, still known as the Board of Control, was made upof representatives from each of nine divisions into which the mem-bers were grouped; and each of these divisions, which corresponded ingeneral with the principal departments of the respondent's organiza-tional plan, had, in addition, a division committee composed of electedrepresentatives.The Association recognized all liabilities of the Club and took overits bank account and personal property,and the officers of the Clubcontinued as officers of the Association until new elections were held onJune 30, 1944, when Currell was again elected president.Early inMay 1944, however, the Association rented space in an office buildingand secured a telephone; although one meeting of the Board of Con-trol, on May 10, was held in the respondent's General Office Building,allAssociationmeetings thereafter were held off the respondent'spremises.On May 19, 1944,the respondent issued a memorandum to its officersand employees regarding the use of its facilities and services by em-ployee groups, clubs, and associations.This memorandum made nomention of the Club or the Association, but stated.that some questionhad arisen as to whether the respondent's practice of supplying em-ployee groups, organized as clubs, associations, and technical societies,with facilities reasonable to their use and need, should be extended togroups of employees wishing to meet to discuss or act among themselvesupon matters incident to collective bargaining, and that it was therespondent's belief that decisions as to the appropriateness of holdingsuch meetings on company property might, in some cases, unintention-ally lead to lack of impartial treatment as between groups.Afterfurther stating that it was the respondent's intent that there should beentire equality of treatment of employee groups engaged in collectivebargaining activities, and that it had no desire to influence the choiceof employees in the matter of representation or non-representation forcollective bargaining or as to any particular agent or form of agency tobe used, the memorandum concluded by saying that "no use of therespondent's premises shall be approved for the purpose of effecting755420-48-vol 74-19 272DECISIONSOF NATIONALLABOR RELATIONS BOARDorganization for collective bargaining,union business meetings, orother related activities,"and that printing,publication,and similarservices in connection with such activities would not be permitted.It added, however,that this policy did not prohibit the granting of areasonable use of bulletin boards "for the posting of notices involvingno controversial matter, as for instance meeting notices,"and statedthat"such privileges have already been extended to all organizations."It furthersaidthat permission might also be given,upon application,toanyemployee or group, when reasonable or appropriate,to use therespondent's property,facilities,or services for such purposes as werepurely educational,recreational,charitable,or social.There is nosubstantial evidence that after the issuance of this memorandum theAssociation was permitted to make any use of the respondent's propertyor facilities,with the possible exception of bulletin boards.The Association did not immediately seek formal recognition as the,bargaining representative of any of the respondent's employees. Some-time in June 1944,however, a committee appointed by Currell, con-sisting of employees Gerry B. Stitt, Duncan Preston,and John Mast,went to S.uperintenclent Stouffer to protest,on behalf of the Association,a proposed change in the rate of compensation paid by the respondentto employees who used their own automobiles in connection with theirwork. Stouffer told them that he could do nothing for them "because[the Association]had no right to bargain,"but added that if theycame as employees of the Division,he would arrange a meeting withA. P. McLay, one of the respondent's vice presidents and sales manager.Shortly thereafter,the respondent received a letter signed "Committeeon Automobile Rental Control,Customers Service Division,"statingthat the committee had been appointed to enter into discussion of theproposed automobile mileage contract rate.The respondent's reply,as well as further communications on the same subject,was addressedto Stitt, Preston,and Mast as members of this committee rather thanas a committee from the Association.On June 26, 1944,representa-tives of the respondent met with a group of employees of the CustomersService Division,including the committee, the full Board of Control ofthe Association,and at least one employee who was not a member ofthe Association,to discuss the points raised in the committee's letter.At this meeting, it was agreed that therewould beno change in the carrental rates pending a decision by theWarLabor Board as to whetherthe proposed changes came within its jurisdiction.Although the WarLabor Board subsequentlyheld thatits approval of the new contractswas not required,the respondent,on December 18, 1941, issued a noticeto all employee owners of automobiles in company service,only a smallproportion of whom were employees of the Customers Service Division, DETROIT EDISONCOMPANY273stating that,with minorexceptions,the car rental contracts in effecton November 26, 1944,would be continued"until governmental restric-tions on Company mileage are substantially removed."On October 13, 1944, Currell,as president of the Association, wroteto the respondent claiming that the Association had a majority in theCustomers Service Division and in the Eastern Michigan Division andrequesting recognition as exclusive bargaining agent for certain desig-nated classifications of employees in those Divisions.Vice PresidentSavage replied,on October 16, 1944, questioning the appropriateness.of theproposed unit and suggesting that the matter be submitted to,the Regional Office of this Board "for a determination as to whetheror not the suggested unit is a proper one for collective bargaining andfor the holding of an election to determine whether or not the em-ployees of the ultimately approved unit desire your organization astheir exclusive representative."There is no evidence that since thattime the respondent has dealt in any way with the Association.Upon the above facts, regarding which there is no substantial dis-pute, it is clear that the respondent approved,encouraged,and assistedthe formation of the Club,and, during its existence under that name,subsidized dinners for its members,and permitted it to make use ofthe respondent'smeeting places, bulletin boards, telephone,mail, andstenographic facilities, and to conduct its elections on company timeand property.We are of the opinion, and we find, that by this con-duct, the respondent dominated and interfered with the formationand administration of the Club,and contributed financial and othersupport to it, in violation of Section 8 (2) of the Act.The respondent admits that it encouraged and assisted the Cluuas it did other similar organizations of its employees,but contendsthat its conduct was not illegal because the Club was merely a socialorganization.We find no merit in this contention, because the Clubbecame a labor organization in 1942. It is true that the Act doesnot prohibit assistance on the part of an employer to social organiza-tions,but only to labor organizations.However, the Act defines alabor organization as "any organization of any kind in which em-ployees participate and which exists for the purpose,in whole br inpart,of dealing with employers concerning grievances,labor disputes,wages, rates of pay, hours of employment,or conditions of work."(Emphasis supplied.)The Club's activities on and after August 20,1942, in seeking and procuring an increase in pay, in presenting agrievance on behalf of employee Kunart, and in discussingworkingconditions with management, as related above, clearly brought itwithin the scope of this definition.The respondent both invited,and knowingly and willingly engaged in,dealing with the Club con- 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning wages, grievances, and working condition's 2We do not viewthese events as isolated or of no importance.Like the 'Trial Ex-aminer, but unlike Mr. Reynolds, we find that, although the originalpurposes of the Club were charitable, social, athletic, educational,and recreational, and although the major part of its finances and ofthe activities of its officials and members were expended on these mat-ters, it was nevertheless a labor organization, within the meaning ofthe Act.The Trial Examiner likewise found that the Club was a labor or-ganization, but concluded that the assistance given it by the respond-ent was not illegal because it was given with intent to aid a socialorganization, and not to affect its activities as a labor organization.We do not agree. Section 8 (2) of the Act defines the unfair laborpractice in terms of thefactof an employer's domination of, inter-ference with, or support of a labor organization, not in terms of theemployer's intent, or purpose in extending support, or the measuredeffect of such support.Moreover, it is clear that to adopt the prin-ciple that an employer's domination of, interference with,, and sup-port of a labor organization do not fall within the proscription of theAct unless there is specific intent to affect its labor activities wouldmake impossible the accomplishment of the objective of Section 8 (2)of the Act to keep the arena of employee self-organization free fromthe effects of any interference with or support of a labor organizationby an employer. Such a principle would mean that an employercould,with impunity, lend his unrestricted support to the socialactivities of a labor organization, although the existence of such sup-port might be determinative in enabling it to achieve majority statusand the right to represent the employees for the purposes of collectivebargaining in competition with other labor organizations.Accord-ingly, even if it be assumed, arguendo, that the respondent's intentwas merely to aid the Club in its social activities, this cannot alter thefact that the respondent's conduct in interfering with the formationand administration of the Club, and giving it financial and othersupport, was violative of Section 8 (2) of the Act.The question remains whether the Association carries with it thesame legal taint and infirmity which attached to the Club, or whetherthe Trial Examiner correctly found it to be "an untrammeled and free2Whether or not the respondent actually bargained with the Club on these matters, ascontrasted with receiving and adjusting grievances presented by the Club, is immaterialon the question of whether it was a labor organization. SeeMatter of The Tappan StoveCompany,66 N. L. R B. 759,and cases cited thereinAccordingly,since the facts arenot entirely clear as to the precise character of the dealings, we make no finding as towhether these dealings constituted collective bargaining or merely, as the respondent con-tends, and as the Trial Examiner has found,the presentation and disposition of grievances.In either event, the respondent dealt with the Club as a labor organization. DETROIT EDISON COMPANY275bargaining agent . . . not disqualified as a statutory representa-tive of respondent's employees by the circumstances disclosed as toits origin, its activities, nor by any proven relationship with the respon-dent."As noted above, effective May 1, 1944, the Club reorganizedas a formal labor organization under the name of the Association.Thereafter, the Association discontinued its use of the respondent'smeeting places and facilities, and the respondent gave it no furthersubstantial support and refused to recognize it as the bargaining repre-sentative of any of its employees unless certified as such by the Board.The respondent therefore contends that it cannot be held to have domi-nated or interfered with the formation or administration of the Asso-ciation, or contributed support to it, in violation of Section 8 (2) ofthe Act.The Trial Examiner has found that the Association was merely asuccessor to the' Club, and that, despite the absence of any "line offracture" between the two, the Association was "a labor organizationarising after full and free discussion among the employees." It couldas easily be said, however, that the Association is really the same or-ganization as the Club, the members of the latter having proceeded, byway of amendment of the articles of association and corporate charter,to change its name and to clothe it with all the powers of a full-fledgedlabor organization.If, as we have found, the organization was un-lawfully supported by the respondent in violation of Section 8 (2)of the Act while it bore the name "Club," simply changing its name,broadening its authority, withdrawing further support and withhold-ing recognition from it, could not, in and of themselves, automaticallyoperate to extinguish the violation.3The respondent failed to take all the steps whereby the effects of itsunlawful support of the Club might have been completely dissipatedand the employees enabled to exercise their full freedom of self-organization in forming the Association.The Board has frequentlyheld that where a labor organization evolves out of an organizationdominated and supported by an employer, the new organization islikely to suffer from the same infirmities as the old unless the employer,prior to its formation, has unequivocally, explicitly, and publicly dis-avowed and disestablished the original illegal organization and hasgiven adequate assurances directly to the employees of their freedomfrom further interference in choosing their representatives.4 In thepresent case, the respondent took no such action, one fact which inducesa majority of the Board to hold that the violation of Section 8 (2)3CfN. L. R. B. v. SouthernBell Telephone and TelegraphCo, 319 U. S 50.See, for example:N. L. R. B. v. Southern Bell Telephone and TelegraphCo., 319 U. S.50;Westinghouse Electric & Mfg.Co. v. N.L.R. B.,112 F. (2d) 657(C. C. A. 2),affirmedper curiam,312 U. S. 660. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARIIcontinued into 1944.5Although the respondent had previously dealtwith the Club as a labor organization, it did not withdraw its supportuntilafterits formal reorganization into the Association.The re-spondent permitted the balloting whereby the Club was reorganized asthe Association to be conducted as usual on company time and prop-erty, thereby assisting the transformation and giving the employeessome reason to believe that it approved the proposed revision.The Company's memorandum of May 19, 1944, which stated its pol-icy in regard to the use of its premises by labor organizations, and pur-ported to state its neutrality as to such organizations,also was insuffi-cient to establish a complete line of fracture between an unlawfulpredecessor and a truly independent successor organization.Thememorandum not only failed to mention either the Club or the Asso-ciation, but was issued 3 weeksafterthe transformation of the Clubinto the Association.By that time much of the damage could havebeen done.The record also contains some evidence of disparate treatment of theAssociation and the C. I. 0.Although it is not great in amount, andreliance on it is not necessary for the conclusion we reach, the disparitywas sufficient in the light of the background to give the employees fur-ther reason to believe that the Association was the organization ap-proved and preferred by the respondent. The memorandum of May19, 1944, recited, as one exception to the prohibition against the use ofcompany premises or facilities by labor organizations, thatallorgani-zations might have "reasonable use of bulletin boards for the postingof notices involving no controversial matter,as for instance meetingnotices."[Italics supplied.]Despite this announced policy, the pres-ident of the C. I. 0. and employee Wilkinson were both denied per-mission by the respondent's union relations adviser and other super-visors to post C. I. 0. meeting notices on the bulletin boards in May1944, although the Association was permitted to post notices thereon.6b The failure of the respondent to take the affirmative steps required to make the fracturecomplete, while tending to prove the violation,does not-in the Chairman's opinion-necessarily mean that the Board should apply the strongestremedyavailable under suchcircumstances°The record also contains some minor evidence of the respondent's preference for theAssociation-employee Stanton testified without denial that he was solicited to join theAssociation by an organizer in a conversation which took place as they stood only 5 feetfrom Foreman Martin's desk,in which the organizer told him. "You'll be forced to loin"the Association,and that Foreman Martin,who had been one of the supervisory employeemembers of the Club,did not interfereOn the other hand,employeeKernan was cautionedby Supervisor Smith not to discuss the C. I. 0.over the telephone on company time or prop-erty.He likewise told her she had been making a lot of mistakes in her work and askedif her union affiliation was interfering with it; when she asked what the mislakes were, hewas unable to point out any to her.Preference for the Association was also voiced in the speech of Ronald B Greene, therespondents'construction engineer,to one group of employeesHe addressed the Construc-tion Engineering Department in February 1945, when the C I. 0 was attempting to organ- DETROIT EDISON COMPANY277The Chairman and Mr. Houston are of the opinion, and find, thatthe respondent dominated and interfered with the formation and ad-ministration of the Association and contributed support to it, in vio-lation of Section 8 (2) of the Act,7 and thereby interfered with,restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth above, occurring in con-nection with the operations of the respondent described in Section Iof the Intermediate Report, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.THE REMEDYNormally, in cases in which an employer has unlawfully domi-nated, interfered with, and supported a labor organization, we haveordered it to withdraw or withhold recognition from, and also com-pletely to disestablish, such organization as the representative of anyof its employees.Mr. Houston, who agrees with the Chairman infinding that the respondent herein originally dominated, interferedwith, and contributed support to the Association, would issue suchan order in this case.Onthisrecord taken as a whole, however,Chairman Herzog believes that complete disestablishment of theAssociation isnotnecessary to preserve for the employees that free-ize that department.In this speech,Greene admittedly expressed opposition to unionorganization as tending to create a barrier between management and employees;informedthese employees that, if they did not wish to retain individual bargaining,they had a choicebetween a national union,such as the C I.0 and A. F. of L,the Association,or an inde-pendent draftsmen's union , and stated that in choosing among them they should considerwhether they would be associating with "their own kind of people " In addition,accordingto employee William K Wilkinson's uncontiadicted testimony, Greene said that the C I O.officers did not have the same education or were not the same kind of people as the employ-ees in their Division,and that the Association could keep them "with their own kind "We believe, howevei, thatin its dealingwith the Committee on Automobile Rental Con-trol, the respondent was careful to avoid giving the impression of bargaining with theAssociation,and that that incident cannot be considered as recognition or support of theAssociation.TThe Trial Examiner, in finding that the Association was not company-dominated, reliedin part upon evidence that another organization of the respondent's employees,the Cus-toaners Accounts Employees Association, ouginated as a social club, later became a labororganization,and was subsequently found, on the basis of a Board-conducted consent elec-tion, to be the exclusive representative of employees in one of the respondent's divisions.Since no 8(2) charges have ever been filed with respect to that organization,the questionof whether it is a company-dominated organization has never been litigated or decided, andthe action of the Board's agents with respect to it is in no way determinative of the issuein this case.SeeMatter of Pacific Manxfoldtng Company, Inc,,-64 N.L. R. B. 1257, 1274-1275,and cases cited therein. 278DECISIONS OF NATIONAL LABOR' RELATIONS BOAR])dom to choose their bargaining representatives that is contemplatedby the Act.To that extent the Chairman concurs with Mr. Rey-nolds, although he cannot accept his colleague's view that Section 8(2) was not violated at one time by this respondent.Our finding that the respondent has dominated,interfered with,and supported the Association is based primarily on the fact that,because of the circumstances under which it came into existence in1944, the Association could not originally have appeared otherwisethan as company-dominated in the minds of the employees. Im-mediately thereafter,however, it took concrete steps to divest itself ofthe indicia of company domination and support.At the same timethe respondent announced its neutrality in matters relating to col-lective bargaining and its intention of withdrawing the use of itspremises and facilities for organizational activities, although it didnot comply with all the requirements imposed in some of the "frac-ture" cases.Whatever assistance has been given to the Associationin the intervening three years has been insubstantial.There is noevidence that the respondent has ever recognized or dealt with theAssociation,as such, as the representative of any of its employees.On the contrary,when the Association requested recognition as therepresentative of employees in two divisions,the respondent imme-diately suggested that the matter be referred to the Board, and de-clined togrant any recognition.This may not be controlling, but onthis record it is some evidence of this respondent's good faith.Under these circumstances,and in view of the further fact that therecord shows that during the period of the Association's existence,as well as for many years previously,this respondent has recognizedand dealt with nationally affiliated unions, including the chargingunion, as representatives of employees in some of its divisions,Chair-man Herzog believes that the effects of this respondent's unfair laborpractices have to a large extent been dissipated,and that, on thisrecord, the requisite freedom of self-organization of the employeesmay be fully restored by posting an appropriate notice for 60 days,without complete disestablishment of the Association.The re-spondent should also be directed to continue to withhold recognitionfrom the Association, or any successor thereto, unless and until certi-fied by us. Since Mr. Houston agrees with the Chairman to thisextent, although he would enlarge the order to require complete dis-establishment, it will be so ordered.We will also direct the re-spondent to cease and desist hereafter from engaging in the unfairlabor practices found.The disestablishment of a labor organization is a drastic remedywhich,in Chairman Herzog's opinion, has been employed with in- DETROIT EDISONCOMPANY279sufficient discrimination in recent years.8We ought, hereafter, tomanifest fuller appreciation of the factual differences between cases.Whatever reasons may once have existed for directing disestablish-ment in every case in which a violation of Section 8 (2) was found,the Chairman doubts whether that remedy is invariably necessarytoday in order to effectuate the policies of the Act.This is 1947, not1935; in the interim employees have learned much about protectingtheir own rights and making their own choices with the full facts be=fore them.There are situations in which, because of the passage oftime, or the intervening attitude of an employer, or both, it wouldappear unrealistic to assume that employees' free choice is inhibitedsolely because an unaffiliated organization to which many belong hadan illicit beginning.9It seems to the Chairman that the Board, in fixing the appropriateremedy, has tended to apply the "fracture theory" too rigidly to allsituations.Under Section 10 (c) of the Act, remedy lies within ourreasonablediscretion.Y°That discretion should be exercised reason-ably.The Board should hesitate to destroy a labor organization thatappears to have liberated itself from employer influence for more than3 years, merely because a particular ritual proclaimed in the fracturecases has not been fully complied with 11There must be alocuspenitentiaein all such situations.The Chairman believes that thisemployer's recent conduct indicates that it has now reached that placeof penitence. Its employees should themselves be permitted, after thefacts have come to their attention through our order and notices postedfor a reasonable period, to decide whether the Association is fit to betheir representative.The leading Court cases upholding Board orders of disestablish-ment 12 do not require that the Board employ that extreme remedy inevery situation in which an organization formed in violation of Section8 (2) remains, in ghostly aspect, on the scene. They merely hold thatthe Board has thepowerto take that step if it believes that that "maybe the only way of wiping the slate clean." 13 Often that power mustBThisview looks to the future,and is notto be construedas a suggestion that casesalready decided should be reconsidered.6Ezekiel18 . 2-3.11 See opinionof the Chairman in the firstThompson Productscase, 70 N L.R. B. 13, at16 ff.11The ritual is normally that described in thesentencepreceding footnote3,supra.12 See N.L. R B.V. Southern Bell Telephone and TelegraphCo,319 U. S. 50,Westing-houseElectric & Mfg Co. v. N L. R. B.,122 F. (2d) 657 (C C. A. 2), affirmed per curiam,312 U S 660;N.L. R. B. v. Link-Belt Co,311 U S. 584;Newport News Shipbuilding &Dry Dock Co. v. N. LR. B., 308 U. S. 241,N L. It. B. v. Falk Corporation,308 U S 453,N L it. B. v. Pacific Greyhound Lines, Inc,303 U. S. 272,N. L. R B. v. PennsylvaniaGreyhound Lines, Inc,303 U. S. 261;Western Electric Co. v. N. L. R. B.,147 F. (2d)519 (C. C A. 4), cert. den 324 U S 870.13Newport News Shipbuilding&Dry Dock Co.v.N. L. R. B.,308U S. 241, 250 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDbe fully exercised.But if we find that there are other ways, we heednot take the ultimate step.Wise governance is that which hesitates touse all the power at its command.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Detroit Edison Company,Detroit,Michigan, and its officers, agents, successors, and assignsshall :1.Cease and desist from dominating or interfering with the ad-ministration of Detroit Edison Employees Association, or the forma-tion or administration of any other labor organization of its employees,and from contributing support to Detroit Edison Employees Asso-ciation or to any other labor organization of its employees.2,Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withhold all recognition from Detroit Edison Employees As-sociation, or any successor thereto, as the representative of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until said organizationshall have been certified'by the Board as such representative.(b)Post at its offices, buildings, plants, and other places of em-ployment, copies of the notice attached hereto, marked "AppendixA." 14 Copies of said notice, to be furnished by the Regional Directorfor the Seventh Region, shall, after being duly signed by the respond-ent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,.or covered by any other material;(c)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent, by its officers, agents, and supervisory employees,has engaged in a continuous course of interference, restraint, and co-ercion of its employees in the exercise of their rights to self-organiza-14 In the event that this order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before the words, "A DECISION AND ORDER," the surds, "Decree ofthe United States Circuit Court of Appeals enforcing." DETROIT EDISON CO\IPAN Y281tion, to form, join, or assist labor organizations; to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and for othermutual aid or protection, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order, of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support to it.We will not recognize Detroit Edison Employees Associationor any successor thereto as the representative of any of our em-ployees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until said organiza-tion shall have been certified by the Board as such representative.DETROIT EDIsoN COMPANY,Employer.Dated----------------------By ---------------------- ------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.MR. JOHN M.HOUSTON,dissenting in part :I am unable to join with Chairman Herzog in his refusal to dis-establish the Association, because I am convinced that the sole methodby which the Board can make available to these employees their rightsguaranteed by the Act is to remove any possibility that the Associationmight become the exclusive bargaining representative for them. Sucha possibility is inherent in the proposal made by the Chairman thatthe respondent merely refuse to grant recognition to the Associationuntil it is certified by the Board.'' Such an order in no way dissipatesthe effect of long domination and support which has rendered theAssociation incapable of dealing at arms length with the employerof its membership, and its places the Association in a position to com-pete for representative status although it has been condemned by this' A course of conduct, incidentally, which the respondent has been careful to observe.The Chauman, in effect, appears to order the respondent to continue what it has beendoing, although he has found that its conduct is illegal. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision as an organization which exists in violation of the Act.Thisis so because the order contemplates that an election will be held inwhich the Association will be afforded a place on the ballot and, if itis successful, will receive legal status to act as exclusive representa-tive by our certification.Nothing seems more futile than to hold theAssociation an illegal organization, and, at the same time, to extend toit the opportunity of serving further as the legal representative ofthese employees.The Chairman advocates that the Board not be rigid in the exerciseof its discretion under Section 10 (c) of the Act.He argues that itshould take cognizance of facts, which in this case, he finds sufficientto call for a relaxation of the use of the customary disestablishmentorder.I can find no valid reason in any of the considerations whichapparently motivate him, to warrant a deviation in the manner sug-gested by his opinion.He adverts primarily to the fact that the re-spondent has withheld recognition from the Association as indicatingthat the employees are now free from the effect of the earlier domina-tion.This circumstance has no real significance. In weighing thetype of remedy which should be employed in cases of this type, theBoard in theSouthern Bell Telephone and Telegraph Companycase,reported in 319 U. S. 50, held, and was supported by the SupremeCourt, that even where a poll had been taken at which the dominatedorganization was chosen overwhelmingly, no sufficient cause wasthereby disclosed so as to justify a lesser remedy than full disestab-lishment. In the light of this explicit approval by the Supreme Court,I find it difficult to accept the withholding of recognition by the re-spondent as establishing any real ground for discarding the normalremedy in this case.The argument that during the last few years there has been an ab-sence of evidence of continued domination and support, does not jus-tify the Chairman's unwillingness to disestablish the Association.Allthis proves is that the passive existence of an illegal relationship hasmade impossible the institution of true collective bargaining.It doesnot prove that these employees have been disabused of the effects ofthe respondent's interference with the Association.Obviously therespondent would be content to cease its active interference if, as isnow made possible, the Board might certify the Association as legiti-mate.Of similar insubstantial effect is the notion that the respondenthas made it possible for its employees to bargain freely by dealingwith non-dominated or affiliated labor organizations.Aside from thefact that evidence of Such dealing would be irrelevant to the issuespresented in this case, it proves only that the respondent may havefound it convenient or necessary to do so. It seems to me that the DETROIT EDISON COMPANY283salutary and safe practice of dealing with non-dominatedorganiza-tions should not relieve an employer of the consequences of illegal con-duct with respect to another and dominated organization.Conse-quently, I consider the elements on which the Chairman relies to beof such vague materiality as to provide no persuasive basis for aban-doning a precedent which history has proved sound.In principle, I am inclined to agree that the Board's discretionarypower should not be used to its fullest limits in every case if real equi-ties appear to warrant relaxation.A contrary policy could properlybe condemned as mechanistic and arbitrary.At the same time, how-ever, I insist that when use of our full power is the only real way wehave to achieve fundamental objectives of the Act, we should not hesi-tate to do so.MR. JAMES J. REYNOLDS,JR.,dissenting :While I fully approve of the policy of this Board which seeks dili-gently to protectemployees against employer domination of or inter-ference with any labor organization purporting to represent such em-ployees, I cannot agree that the facts in this case warrant the conclu-sion that respondent has committed any acts or engaged in a courseof conduct impairing the rights of employees as guaranteed by theAct.To the contrary, it seems to me that the Board's Order is itselfan unwarranted invasion of the rights of these employees.The respondent employs approximately 7500 workers. The Board'srecords disclose that, prior to the filing of the complaint herein, noprevious complaint that the respondent has engaged in unfair laborpractices has ever been issued by this Board. For more than 30 yearsthe respondent has bargained with the International Brotherhood ofElectricalWorkers with respect to some of its workers. The CIO, orits predecessor,appeared on the scene in 1942 and, having establisheditself as the majority representative of certain of respondent's em-ployees, engaged in bargaining with the respondent and secured col-lective bargaining agreements.At least two labor organizations notaffiliated with any national labor organization have similarly main-tained fruitful bargaining relations with the respondent.While thiscommendable picture of employer-employee relationship is not unique,I set it forth here because of its value in considering the proper infer-ences to be drawnfrointhe particular evidence relied upon by my col-leagues.More specifically it clearly negates a possible implicationthat the support and assistance given the Customers' Service DivisionClub by therespondent was intended to impair employee rights guar-anteed by the Act or was believed by the employees to be so motivated.Apparently my colleagues find that, however commendable and 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDinnocuous the respondent's sponsorship of the Club as a social organ-ization, the respondent in its relations with the Club has violated theAct in two major respects : i. e., first, it permitted officials of the Clubto approach it to discuss matters pertaining to the employment condi-tions of the Club members and partially responded to such discussionsby taking affirmative action; and, second, failed to halt the membersand officials of the Club when they proceeded to reorganize the Clubinto a labor organization.In the context of the other evidence in thecase, I cannot agree with those findings.It is clear that the Club was organized merely as a social group andthere is no evidence that the respondent, at the time it proffered itssponsorship, expected or intended that it should function for any otherpurpose.From the time of the organization of the Club in May 1941until its demise in April 1944, it is true that matters pertaining to laborrelations were discussed at Club meetings by the members.However,the proclivity of most of our citizens to speak freely on most mattersof current interest is a fact which may be judicially noticed, and itwould seem extremely unrealistic to hold that the exercise of this in-clination by the Club members had the effect of transforming the Clubfrom a social instrument to a labor organization. It would seemequally unrealistic to require that the respondent insist that the mem-bers of the Club not discuss matters relating to their employment withrespondent's officials.While respondent's recognition of the Club asa bargaining agent would have entailed its taking cognizance of thefact that the Club was a labor organization which the respondentcould not legally assist, merely to hear the Club without engaging inactual bargaining with it for its members would seem to amount to nomore than ordinary courtesy which a reasonable person would beexpected to exercise under such circumstances.The only evidence on the record that respondent ever dealt withthe Club as a bargaining agent lies in three isolated events.Thus, inAugust 1942, the Club met with respondent and requested a 15 percentwage increase for the Cutsomers" Service Division employees whonumbered about 425.The respondent replied in the negative to therequest, but a few weeks later advised the Club that the hourly paidemployees of this division would receive a 5 cents per hour increase"with a few exceptions" and that salaried and office employees wouldreceive an approximately equivalent increase.Apparently, this in-crease-was involved in an adjustment and increase of wages for mostof respondent's 7500 employees.In April 1943, the Club requested that another increase be grantedand, the respondent merely replied.that "there is little likelihood ofany increases."Again in August 1943, the Club presented to the re- DETROIT EDISONCOMPANY285upondent a grievance of Employee Carl Kunart.Respondent advisedthe interested parties of the reason for its action with respect to Kunartand stated that it would remedy the situation when changed conditionsmade it convenient to do so. In my opinion,these few isolated inci-dents do not afford substantial evidence that the Club,the ostensibleand published purposes of which at all times were purely social innature, became in whole or in part a labor organization or was everconsidered as such by either the employees or the respondent.There-fore,I fail to see that the respondent's assistance and support of theClub in any manner impinged upon the rights of employees guaranteedby Section 8 (2) of the Act.Nor do I believe that the respondent has violated the Act becausethe Association(a labor organization)was formed by the action ofthe officers and membership of the Club.There is no substantial evi-dence,that the respondent in any manner instigated or guided the-organization of the Association;the Association was organized for anentirely different purpose than that for which theClubhad existed;instead of limiting its membership to approximately 425 employees inthe Customers' Service Division as had the Club, the Association wasorganized to admit a]1 of respondent's 7500 non-supervisory employees;and shortly after the dissolution of the Club,the Association electednew officers,only one of whom had been an official of the Club.Following the decision of the members of the Club to form theAssociation,the respondent did not offer or give the Association anyassistance.Indeed, the respondent made it abundantly clear to theemployees that the Association could look to it for no favors.Thus,,onMay 19, 1944,the respondent distributed to its employees a letterstating, in part :In general,it is a well-known and long established practice tosupply employe groups,organized as clubs, associations, andtechnical societies,with facilities reasonable to the use and needof such organizations.The purpose of such groups is generallyof a recreational,charitable,educational,or social nature.No-tices, bulletins,publications,and publicity in connection therewithhave also at times been furnished when appropriate and reason-able.This practice has been eminently satisfactory and there isno reason to change it.A review of this matter raises the question as to whether suchpractice should be extended to groups of employees wishing tomeet to discuss or act among themselves upon matters incident tocollective bargaining.It is the Company's belief that decisionsas to the appropriateness -of holding such-meetings on Company 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperty might, in some cases, unnitentionally lead to lack ofimpartial treatment as between groups, or at least have the appear-ance of such. It is the intent of the Company that there shall beentire equality of treatment of employe groups engaged in col-lective bargaining activities.As has been said many times before, the Company has no desireto influence the choice of employes in the matter of representationor nonrepresentation for the purpose of collective bargaining oras to any particular agent or form of agency to be used and believesthat such policy is for the best interest of both the employes andthe Company.Furthermore, when the Association requested that the respondentrecognize it as majority representative of certain employees, the re-spondent merely refused to do so until the Association was so certifiedby the Board.Under the circumstances of this case and with due consideration ofthe respondent's labor relations background, it seems to me that theconclusion of my colleagues that the respondent "dominated and inter-fered with the formation and administration of the Association andcontributed support to it, in violation of Section 8 (2) of the Act," isnot supported by substantial evidence.Rather than protecting thelights of employees to select a union of their own choice free fromemployer influence, it appears that the Board's order, based on moun-tains constructed of molehills, restrains the employees in the exerciseof this right by reinoving the Association at least temporarily fromthe area of representation competition.INTERMEDIATE REPORTMax Rotenberg, Esq.,for the Board.Fischer, Brown, Sprague, Franklin and Ford, by Harvey A. Fischer,Esq.,forthe Respondent.Irwin J. Kasoff, Esq.,for the CIO.Mrs. Patricia Bromberg,for the Association.STATEMENT OF THE CASEUpon an amended charge 1 duly filed on April 16, 1946, by Utility Workers Un-ion of America, CIO, Local 223, herein called CIO, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Seventh Region(Detroit,Michigan), issued its complaint dated April 16, 1946, against the De-troit Edison Company, herein called the Respondent, alleging that the Respon-dent had engaged in and was engaging in unfair labor practices within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint1The original charge was filed on November 6, 1944,by the U. W. O. C. DETROIT EDISON COMPANY287and notice of hearing thereon were duly served on the Respondent, the CIO andthe Detroit Edison Employees Association, herein called the Association.With respect to the unfair labor practices, the complaint alleges in substance :(1) that the Respondent through named officers, agents and supervisors, by statedacts, interfered with, restrained, and coerced its employees within the meaningof Section S (1) of the Act, and (2) that the Respondent dominated and inter-fered with the Detroit Edison Employees Association, and contributed financialand other support to it thereby engaging in unfair labor practices within themeaning of Section 8 (2) of the Act.On April 30, 1946, the Respondent filed its answer in which it admits thefacts alleged by the complaint as to its corporate organization and the nature andextent of its business, but denies that it is engaged in commerce within the mean-ing of the Act, and that it has committed any of the alleged unfair labor prac-tices.On May 24, 1946, the Association filed its answer denying that it hasbeen dominated and interfered with by the Respondent and that it has receivedfinancial or other support from the Respondent.Pursuant to notice, a hearing was held on May 16 throughâlay 24, 1946, atDetroit, Michigan, before the undersigned, Charles 17 Persons, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the Respondent, theCIO, and the Association were represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses and to introduce evidence bearingon the issues was afforded all parties.Prior to the hearing, on April 30, 1946, therespondent filed with the Regional Director a motion for a Bill of Particulars.On May 6, 1946, Trial Examiner Robert N. Denham, to whom this motion had beenduly referred, issued an order granting the motion of the Respondent in part,and denying it in part.Pursuant to this order the Boaid furnished a Bill ofParticulars.On May 14, 1946, the Respondent filed its answer to the Bill ofParticulars and motion to strike all allegations of paragraphs 5, 5a and 5b of thecomplaint, as well as the Bill of Particulars, as not fulfilling Trial ExaminerDenham's order nor the requirements of the Act.This motion was referred to theundersigned Trial Examiner at the opening of the hearing and was then deniedwith the proviso that if the Respondent found at the end of the Board's pres-entation in chief that it needed time to prepare its defense, such a motion wouldbe given sympathetic consideration and, further, that the Board would be directedto recall any witnesses for further cross-examination at the request of theRespondent.No such motion or request was later made. At the close of theBoard's and the Intervenor's presentation, the Respondent moved to strike thecomplaint as to its several paragraphs and in its entirety for failure of proof.This motion was granted so far as it referred to certain allegations regardingForeman Lawrence Von Tremper, but denied as to all other matters. Thesemotions were renewed at the close of the hearing at which time they were takenunder advisement and are now disposed of by the findings, conclusions andrecommendations contained in this Intermediate Report.At the close of thehearing the Board moved to conform the pleadings to the proof as to minor matters.This motion was granted without objection.At the conclusion of the presentationof testimony, all parties waived oral argument before the undersigned.Theparties were duly advised that they had the privilege of presenting briefs forthe consideration of the Trial Examiner.The Respondent duly presented sucha brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :755420-48-vol 74-20 _238DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2The Respondent, Detroit Edison Company, is a New York corporation with its--principal office and place of business in Detroit, MichiganIt is a public utilityengaged in the generation and sale of electricity to consumers located in 13 coun-ties, covering an area of 8,000 square miles, situated in the south and east ofMichigan.The area served includes the city and suburbs of DetroitThe-Respondent also operates several steam plants which furnish heat to most of thelarger office buildings and hotels in DetroitThese steam plants use annually-approximately 2,000,000 tons of coal, all of which is shipped to the Respondent'splants from points outside the State of MichiganThe Respondent purchasesannually several million dollars worth of supplies of which a substantial part isshipped to its plants from points outside the State of Michigan. It furnisheselectrical energy to the plants of General Motors Corporation, Chrysler Cor--poration, the Michigan Central Railroad, Western Union Telegraph Company andMichigan Bell Telephone Company.The Respondent has about 7,500 employees.The undersigned finds that the respondent is engaged in commerce within the-meaning of the Act.IITHE ORGANIZATION INVOLVEDCustomers Service Division Club, herein called Club, from May 1941 untilMay 1, 1944, was an unaffiliated labor organization admitting to its membership.employees of the Respondent in the Customers Service Division.The DetroitEdison Employees Association, an unaffiliated organization, and the UtilityWorkers of America, CIO, Local 223, are labor organizations admitting, to member-ship employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent has maintained collective bargaining agreements with the.International Brotherhood of ElectricalWorkers, AFL, herein called IBEW,for certain of its employees for over 30 years.On December 1, 1942, a hearingwas held before a Board's Trial Examiner resulting in a Decision and Order,issued on January 8, 1943, for an election among dispatchers in the Respondent's'Detroit line boaxd dispatching office.' IBEW won this election and was certified,,onFebruary .6, 1943.A collective bargaining contract was later executed.Atthe time of the hearing the IBEW had two agreements with the Respondentcovering three groups of employees.Early in 1942 the CIO began organizational activities among Respondent'semployees.Late in that year the CIO approached the Respondent claimingmajority membership in a certain department and requesting recognition.Re-spondent's officials at the time, and uniformly thereafter, informed the CIO thata prerequisite to collective bargaining would be certification by the Board.On,application to.the Board's Regional Office a hearing was held late in 1942.Local2These findings are based on allegations in the complaint admitted by the Respondentin its answer, and on uncontradicted testimony in the record. At the hearing the Respond-ent admitted that the-data asto theextent of its business had not substantially changed-sinceMay 20, 1943. On that date inMatter of Detroit Edison Company(49 N L R B.973, 976), the Board ;found that the Respondent was engaged in commerce within the,,meaning of the Act3Matter of Detroit Edison Company,Case No. R-4616, 46 N L R. B 890 DETROIT EDISON COMPANY289223 was certified and the first bargaining between the CIO and the Respondentbegan March 31, 1943. In 1943, 11 elections were held in vatious departmentsof the Respondent. In the case of the underground employees, where a contestdeveloped between the IBEW and the CIO, a Board hearing was held on April 9and 10, 1943, and an election was ordered .4The CIO won and was duly certifiedon July 21, 1943, as the exclusive bargaining representativeAt the time of the-hearing in the instant proceeding, the CIO and the Respondent had executedcollective bargaining agreements covering appropriate units set up in 10 divisionsor departments in Respondent's plantsOn May 24, 1945, the Customers' Accounts Employees Association petitionedthe Board for certification of representatives.A consent election was there-after held in which the organization was successful.Collective bargaining en-sued and at the time of the hearing in the instant proceeding a collective bar-.gaining agreement had been executed.Some of the operating units combined in the Respondent company have beenin existence at least since 1896.An unusual number of clubs and associationsfor social, recreational, charitable and educational purposes has been developedamong its employees.About 25 were designated on the recordThese or-ganizations use Respondent's sheeting places without charge.They make freeuse of its interdepartmental telephone and mail facilities.Most of them havelong enjoyed substantial financial and other subventions from the Respondent.The Edison Boat Club has a membership of approximately 375 employees eachof whom pays $6.00 annually as dues. Their club house was built by Respondenton its property and is maintained in part by itEach year the Respondent as-sumes any deficiency in revenues resulting from the Club's operations. In1945 this Club received $2,850 in cash advances and $S75.40 in meals or otherexpenses from the Respondent.The Linkage Club whose membership is recruited among the substation em-ployees of the Respondent, was first organized in 1935 Its functions weredescribed by F. C. Pohl as follows : °A club of Sub-station Department employees . . . dedicated to the socialand recreational grouping together for mutual benefits . . and it carriedalso a sort of a unified medium for presenting suggestions and things thatwould border on grievances . . . It was a medium through which thesethings could be discussed and exchanged.The Respondent maintains a club house containing six bowling alleys and "asemi-finished club room" for the use of members of the Linkage Club.MembersMattel of DetroitEdison Co . Case No R-5157, 49 N L R B 9755Those findings are based on credited testimony of Union Relations Advisor Lyndon J.Kaufmann and Employee Martin J. O'Dell, president of Local 223.O'Dell had been incharge of organization among Respondent's employees since June of 1942He listed the10 groupsSub-Station DepartmentPioduction DepaitmentUnderground Lines DepartmentMotor Transportation DepartmentBuilding Operations DepartmentField Construction DepartmentField Shops Division of Construction DepaitmentMeter ReadersDivisionof AccountingDepartmentPlant Protection DivisionPort Huron Gas DivisionPohl was an employee of 25 years standing and, when he testified,Assistant to theSuperintendent of Electrical Systems 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay "nominal dues and a small bowling fee" and the Respondent annually as-sumes any deficit in the Club's finances. In 1945 this subsidy amounted to$200Total cash payments paid in that year to 23 named clubs and associations andto "Miscellaneous clubs" amounted to nearly $17,000. In addition, the Respond-ent paid in behalf of these organizations, over $10,000 for "meals and other ex-penses."While these organizations were not organized and maintained forthe purpose of presenting grievances to the Respondent or discussing workingconditions with it, they have frequently participated in conferences of thatnatureF. C Pohl, assistant to the superintendent of the electrical system, whohad been associated with the Linkage Club since its organization, testified andthe undersigned finds, that he had "discussed conditions of employment amongsub-station employees" with various committees of the Linkage Club.Afterthe certification of the CIO in this department Pohl carried on similar discus-sions with the Union.An excerpt from his testimony in point here reads:Q And what did you discuss with them [CIO] subsequent to April, 1943?A The same sort of things, pertaining to shift schedules, rotation, better-ment of these same schedules, wages were very prominent among the listof items discussed, working conditions as they related to all the ramifica-tions of our business where manipulations can sometimes work out a better-ment from the employees' standpoint. I saw no difference between the sub-jects discussed after than before, except that afterwards it was clearlyrecognized that it was the Union we were discussing it with.Itwas Pohl's further credited testimony that "complaints," betterment ofworking conditions, and wage adjustments' were informally handled withLinkage Club representatives; that determinations reached were often reducedtowriting and published by the Respondent and that settlements made wereapplicable to all employees affected.Similarly Respondents Union Relations adviser Lynden J. Kaufmann testi-fied, and the undersigned finds, that three or four clubs, including the LinkageClub,whose membership was restricted to a department, had committees setup as "a convenient means for referring requests" to management. It wasKaufmann's further credited testimony that the Respondent "has the policy oflistening to a complaint by an individual employee through any medium."AsKaufmann also testified, it habitually received and considered requests forwage increases when submitted by representatives of the Clubs and Associa-tions.Kaufmann defined Respondent's policies as indicated in the followingexcerpts from his testimony :Q. Now, if a group in about two or three year period presented two, orthree grievances and made two or three requests for a wage raise some-what formally, with representatives from both sides present, would yousay that they had in any degree lost their status as a mere social club,and become a union?A I would say if they made it apparent that they wished to do that sortof bargaining, that the Company would refuse to bargain with them un-less they were officially so designated.Q.Would they lose any part of their privileges in using the Company'srecreational facilities, and so forth?4Pohl testified,"Well, therewere raises granted,yes, sir,as a result of usually pro-longed study and conferences with [representatives of the LinkageClub]." DETROIT EDISON COMPANY291A. Definitely yes, but they could still use our assembly room for dances;they could still meet for educational [or] social purposes.We would permitthat to A. F. L. or C. I. 0 without reservation.Q. But you would object to them using your premises for businessmeetings?A. If they reached a point where we believed it was bargaining, yes,they could not do that.B. The alleged domination and interference with a labor organization and con-tribution of financial and other support to it1.The organization and activities of the ClubThe Customers' Service Division Club was organized in May of 1941. Itsmembership was confined to employees of the Division which is a subordinateorganization in the Sales Department.Four employees of the Division, work-ing in the Respondent's Grand River office, Lawrence L. LeMond, RobertBrooks, Edward Hubbard and Lester Oliphant, in conversation with LawrenceVon Tremper,8 at the time assistant foreman in charge of four locations onthe west side of Detroit, told him of their desire to form a club for employeesof the Division.LeMond as a Board Witness stated their purposes as follows :Well,we talked about establishing a Club in our Division like theLinkage or Power Club . . . The fellows wanted to have some means ofassociation amongst themselves for good fellowship, also to assume thedonations like for flowers for sickness and . . . the athletic part of it, thefellows that had a tendency for the enjoyment of playing ball and basket-ball . . . and we presumed that by putting all these desires into one basketwe could create a Club to take care of all the expenditures and things ofthat nature.After being assured that the group was "sincerely interested," Tremperarranged that they should meet H. R. Stevenson, assistant superintendent ofthe Division.Stevenson entertained them at dinner and encouraged them toproceed with their plans.At his suggestion LeMond and Brooks used theRespondent's telephone system on the following Monday in contacting about 80employees in the Division.Operators on the switch board referred employeesto LeMond and Brooks who informed them of the plans for a new club andannounced a meeting for employees to be held on May 13, 1941. About 90employees, none of whom were supervisors, attended this initial meeting.Their first act was to vote by a large majority in favor of organizing the pro-posed club.Committees were appointed to investigate the benefits of the A.F. of L., the Linkage Club and the Michigan Bell Telephone Association.' Le-Mond acted as chairman at each of three meetings for organization.The second'meeting was held on May 20, 1941.After reports were receivedfrom the committees who had investigated other organizations, the employeespresent voted 80 to 24 in favor of forming "an organization within the Com-pany."LeMond, as temporary chairman, was authorized to appoint an or-ganizing committee.He selected 11 employees, each of whom representeda craft group within the Division.On June 4, 1941, proposed Articles of Association and Bylaws were discusseds Tremper's name isfrequently spelled Tramper in the record.The original motion included the C I. 0. It was voted later to omit this organization.LeMond's testimony was in error on this point. 292DECISIONS OF NATIONAL LABOR RELATIONS BOAR])in a third meeting and adopted with some amendmentsThese articles pro-vided for a Board of Control of-11 members and a President, Vice Presidentand Secretary-Treasurer drawn from this Board.These officials were to "su--pervise the affairs of the Club."Membership was limited to employees of the-Division "continuously employed by the Customers Service Division for aperiod of not less than six months" It will be noted that this definition byits terms includes supervisory employees.Most of the supervisors in the Cus-tomers' Service Division were dues paying members of the Club.3° They were-entitled to all privileges of the Club except that, after a revision of the Articlesof Association adopted in 1942, they were not eligible to hold an elective office.The Club had no initiation fee and dues were fixed at $1.00 a year.The Boardof Controlheld regular meetings once each month.An annual meeting of themembership was held late in February each year. At this time the Presidentand Vice President were elected by vote of the membership. Special meetingsof the general membership were called by the President, by the Board of Con-trol or on written request of 10 members for such a meeting.The objects of this Club as stated in its Articles of Association of June 4, 1941were:1.To form a Club among the employees of the Customer's Service Divisionof the Detroit Edison Company.2To maintain a flower fund.3.To promote a bond of fellowship for mutual aid and sociability amongstmembers of the DivisionClause number 3 was expanded in a revision of the Articles made in 1942 byadding :By organizing and supervising such activities for its members such asathletic teams, bowling leagues, annual outings, and maintaining a fundfor expressions of sympathy to members in case of illness or death.All meetings of the Club were held on company property without chargeElec-tions for Board of Control members and on Club questions were frequently held[during working time.Ballot boxes were normally open for a week to allow oppor-tunity for all shift members to voteThe Club members and officials used the-Respondent's telephones and inter-departmental mail facilities freely in carryingon Club business.During the first year of the Club, its secretary "boirowedcompany stationery without requesting permission and without subsequent re-placement.At the annual meetings in February 1943 and 1944, the members inattendance were dinner guests of Superintendent Stoufter.On both occasions'Stouffer spoke to members about matters pertaining to employment conditions.In 1944 Vice President and Sales Manager A P. McLay was also present andspoke.Stouffer also paid for a supper for 35 or 36 temale members of the Club in,1944."During 1942 and 1943, Employee Ruthe Hine did typing and other10E C. Williams,secretary-treasurer of the Club for 3 years, named as members of the-ClubArthur Martin, foreman at the Gratiot station , Walter Chamberlain, foreman atthe Twelfth Street station , L. Von Tremper and Arthur Phelps, foremen at the GrandRiver station;Edward Sheridan,assistant Supervisor on the B telephone board,and H R.Stevenson,assistant superintendent.E. J Stouffer, superintendent of the Division, wasregulaily given a complimentary membership11This finding is based on the unassailed and credited testimony of Employee Rernan.She was unable to given an exact date but it is clear that the incident happened while theClub was functioningRernan's testimony reads :Well, at the time Jean Headman was the girl s representative she decided theywould like to have a party for the girls, have a supper upstairs in the auditorium and DETROIT EDISON COMPANY293clerical work for the Club's Secretary-Treasurer, E. C. Williams, on Respondent'stime and without cost to the Club.Although the original purposes of the Club were those quoted above from theArticles of Association, the officials soon found it impossible to avoid taking someaction on "wages, hours and conditions of work "The matter was stated vividlyby Williams, who served the Club as Secretary-Treasurer during its first 3 years.-His pertinent testimony reads :Very early in the existence of the Club we found that we had to constituteourselves as a sort of clearing house because anyone who had any sort ofcomplaint to make about his work thought that the entire membership ofthe Board of Control should immediately dash up and see the boss aboutit.So most of that stuff we were able, we stopped right there. Only onthings we thought of major importance did we ever try to take it further.Such a matter of "major importance" was brought up in a special meeting ofthe general membership on August 7, 1942. At this meeting a letter fromStouffer was read which dealt with extension of work-time from a 5 to a 6 dayweek and other changes in working conditions resulting from the war. Stouf-fer's letter further stated :If at any time your Board of Governors wishes to discuss any personalor Company matters with any Company official, we should be glad to haveyou do so.There was general discussion at the meeting of the "pros and cons of unionaffiliation", followed by a vote of confidence in the Club carried by 92 affirmativevotes to 6 in the negative.The problem of car rental was discussed with theresult that the Club decided not to advocate an increased allowance.At theclose of the meeting the Board of Control was instructed to ask the Respondentfor a 15 percent raise.'Pursuant to this instruction the Club's Board of Control met, on August 20,1942, with Vice President and Sales Manager Sarah M. Sheridan, T. J Peterson,who was assistant to R T Duncan, head of the Sales Department, and Stouffer.The Board of Control presented the Club's request for a 15 percent raise.Oneof the employee representatives had procured a copy of the Respondent's lastannual report showing a payment of $3,000,000 excess profit taxHe used thisshowing in countering the Respondent's assertions that it could not possiblygrant the requested increase in pay.13Whereupon he was told "that the Gov-ernment needed that money for war purposes, and it was very unpatriotic for[the Club representatives] to come up there and ask for part of it." TheRespondent's representatives further displayed charts purporting to show thathave some kind of a card party afterwardsAs I understand, the Club allowed usforty-five dollars and Stouffer told Miss Herdman he would make up the difference ifshe needed itIwas the one who arranged about the supper I saw Miss Beck,who is the head of the cafeteria, and arranged a menu and she sent the bill directlytoMr Stouffer and we used the cash from the Club for the prizes and other expensesattached to the party.This statement is drawn from the minutes of the ClubE C Williams and John J.McKernan gave accounts which, allowing for the normal infirmities of memory, are sub-stantially in accordThe increase requested is variously stated as 15 percent and 15 centsan hour11E C Williams' testimony in point here reads. "We mentioned the fact that . . .possibly we could use the money which was going to excess taxes better than the Companybut the Company rather vehemently disagreed to that and said it was unpatriotic." 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe.employees in the Division were the highest paid public utility employeesin their type of work.At a second meeting of the Board of Control with repre-sentatives of the Respondent held on September 9, 1942, Sheridan stated that araise of 5 cents an hour, retroactive to August 31, would be given to the hourlypaid men "with a few exceptions". Approximately equivalent increases werepromised for the salaried and office employees.On April 29, 1943, the Boai d of Control met with Stouffer.There was generaldiscussion of working conditions covering such matters as the 48 hour week, sen-iority as affected by releases for more essential war work, dispatching of fieldworkers to unusual assignments and work in rainy weather.Discussion of wagesseems to have been confined to a statement by Stouffer that, "Since wages arefrozen there is little likelihood of any increases "On August 17, 1943, the Board of Control again conferred with Stouffer regard-ing a grievance presented by Employee Carl hunart. The details of this con-ference are not material here.Kunart was present and the matter was amicablysettled.2.The formation and activities of the AssociationAs noted above the question of unionaffiliation was discussed on August 7,1942, at a special meeting of the Club membership.At a time, not definitely fixedby the record but prior to September 9, 1943, a committee was appoi nted to considerrevision of the constitution.At a meeting of the Board of Control held onJanuary 12, 1944, it was ordered that the proposed changes in the constitution bevoted on at the ensuing February annual meeting and, if approved, become effec-tive immediately.At this meeting the retiring president, A C. Runge, announcedthat the proposed amendments had been defeated.He proceeded to discuss"the growing amount of talk among members and employees on unionism "Hisremarks met opposition and in the balloting which followed Runge was defeatedfor reelection as president by J. C. Currell, a member of the Board of Control whowas prominent among employees desiring to change the organization from asocial club to a union.During his term as Club president Runge had gone to Stouffer and "inquiredabout the Club changing to an association." 14 Stouffer arranged that Rungemeet Respondent's vice president, P J. Savage. Stouffer and Kaufmann, UnionRelations Adviser for the Respondent, were present at the interview. Stouffergave the following credited testimony regarding it :Well, I introduced Runge to Mr. Savage and Runge told Mr. Savage that theclubwas desirous of forming an association for bargaining purposes onworking conditions and wage rates, and wanted to know if the Companywould recognize this group as such.Mr Savage informed him that theythe . . . [Board] . . . before the Company would recognize them as a bar-gaining unit.That was about the extent of the conversation.Kaufmann's testimony in point here reads :He [Savage] stated that the Company's position, as he remembered it-infact,we had no choice whether we wanted to bargain with the Association,after they were certified by the [Board] if he understood correctly.Andthen he turned to me and said, "I believe that is what you have told me on14This quotationis from Stouffer's testimony. DETROIT EDISON COMPAN I295similar occasions "And I said, "Yes, that is true, under the law we haveno choice."That was about the extent of my participation in it'On March 7, 1944, at the first meeting of the Board of Control, elected on Feb-ruary 23, 1944, John McCluskey, the newly elected secretary-treasurer, sponsoredthe following motion :That a committee be appointed to revise our Articles of Association andBy-Laws of the [Club] . . . (including a change of the name of theorganization) for the purpose of providing an organization through which themembers may select representatives of their own choosing to negotiate andbargain collectively with the management of the Detroit Edison Company,in respect to rates of pay, wages, hours of employment or other conditionsof employment.To provide an organization for the employees of the De-troit Edison Company that is controlled by said employees through member-ship in this organization.An affirmative vote is recorded for each of the 12 Board of Control members inattendance."On April 18, 1944, the Board of Control held a "lengthy discussion" of the pro-posed new Constitution and By-LawsOn separate motions each article wasunanimously approved.The Board of Control then set April 27, 1944, for themembershib at large to vote on adoption of the new Constitution and By-Laws.Under date of April 17, 1944, over the signature of Club President Currell, abulletin was mailed to Club members, which stated that the purpose of the pro-posed change in the Constitution and By-Laws was "to provide for a Company-wide organization of. employees to make certain that in case of a request for avote to determine who your bargaining agent shall be, you will be given thechoice between an Independent Union, The Detroit Edison Employees Associ-ation, or an outside union national in scope "This bulletin further presentedarguments in favor of the change and listed advantages which its proponentsfeltwould be gained if an independent union were formed and supported.It is established by the record that an election was held on Respondent'spremises about April 27, 1944, to determine whether the Club members wouldaccept the proposed change to an organization qualified to become the statutoryrepresentative of the employees.Ballot boxes were maintained for several daysin the plants and offices and employees frequently voted in working time." The15Neither Runge nor Savage was called as a witness.There is coi roboration of Stouffer'saccount in the credible testimony of E C Williams who stated that Runge told hint on theevening after his interview with Savage what had then occurredWilliams' testimonyreads :Runge told me that Savage told him that the Company had no objection to anytypeof organization;that we couldbecome aUnion or affiliate with a UnionHow-ever, he told us a club the size of ours would not have much chance in competitionwith larger Unions in the Company, and Mr. Runge said he laughed then and said hecouldn't, advise us, lie said, "Well, it's against the law to advise you," so he didn'tsay anything more on the subject.Employee John J. McKernan also gave testimony substantially equivalent to this quotation.10The committee appointed by Curiell included Herbert E. Cook, who was "to sit in asan advisor."Cook was a special representative or staff man,working under Stouffer.His duties were "to coordinate electrical ordinances or laws within different municipali-ties" served by the Respondent.He was a dues paying member of the Club and did notsupervise the work of any employee.Under these conditions,the undersigned finds nomerit in the Board's contention that his service on this committee involved the Respondentin the Club's affairs."It is clear that no Association election subsequent to April 27,1944, was held onRespondent's premises. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDClub members voted 263 to 17 to approve the plan for the formation of the Associa-tion.18On May 5, Currell announced the result to the membership. A dayearlier he had written Stouffer stating that the Club had been changed intoan association capable of fqnctioning as a statutory representative.On May 5,Stouffer acknowledged receipt of Currell's letter and stated that, together witha copy of his own answer, it had been forwarded to Savage. The amendments,as approved by the membership vote of April 27, 1944, changed the name of theClub to the Detroit Edison Employees Association and stated the purposes of theAssociation to be :1To provide an organization through which the members may selectrepresentatives of their own choosing, to negotiate and bargain collectivelywith the management of the Detroit Edison Company with respect to ratesof pay, wages, remunerations, hours of employment and other conditions ofemployment.2.To promote a bond of fellowship for mutual aid and sociability amongmembers, mutual aid not to include payment of sick and death benefits3To provide an organization for the employees of the Detroit EdisonCompany that is controlled by said employees through membership in thisorganization 19Both in Currell's letter to Stouffer and in the application for registration withThe Michigan Corporation and Securities Commission, it is stated that the effectivedate for the change from Club to Association is May 1, 1944.Although the filingdate with this State agency was June 29, 1944, and, as Respondent contends, thisis the effective date under State law, the undersigned after consideration of therecord finds that, for Board purposes, the change is complete and effective onproper counting and reporting of the affirmative vote of the membership.Onthis basis May 1, 1944, is accepted as the transition date.The new constitutionprovides for an ambitious organization coextensive with the Respondent's busi-ness.It retained the requirement of six month employment as prerequisite formembership but stated that "no confirmed or recognized supervisors might becomea member" and further provided that a member when promoted to a supervisoryposition must relinquish his membership.A Board of Control was to be selectedwith a representative from each of nine Divisions resulting from a grouping of-crafts or divisions in the Respondent's organizationProvision was made forannual elections of officers including a president, 2 vice presidents, a secretaryand a treasurer.The president and vice presidents were to be elected by theBoard of Control from its own membership; the secretary and the treasurer bythat body from the membership at large.Dues were set at $1.00 per month forthe first 3 months and 50 cents per month thereafter.The Association promptly arranged to lease space in a Detroit office building.The lease therefore was dated May 26, 1944.However, temporary quarters, as theAssociation's paid telephone bill shows, had been secured on May 2, 1944.Allmeetings of the Association after May 10, 1944, were held off Respondent'sproperty.Nothing in the record suggests that the Association made any use ofRespondent's facilities after May 10, 1944The Association assumed all liabilities of the Club and took over its bank18There were approximately 425 employees in the Customers' Service DivisionItwillbe remembered that membership in the Club was restricted to employees with 6 months'service.19Quoted fiom the Association's application for registration as a nonprofit corporation. DETROIT EDISON COMPANY297account and personal property.The officers of the Club elected in the February3944 meeting continued to function until new elections were held on June 30, 1944.At that time, four members of a Department Committee were selected. Currelltestified, and the undersigned finds, that he was elected as president of theAssociation at this time.Two vice presidents, a secretary and a treasurer werealso elected.None of these officials, except Currell, had been elected in February1944, as Club Officers.However, one of the Department Committee members,John Dent, had been vice president of the Club from February 1943 to February1944.The Association entered on a vigorous campaign for membership headed by itsnewly elected officials.On October 13, 1944, Currell wrote to the Respondentclaiming that the Association had a majority membership in The Customers'Service Division and in The Eastern Michigan Division and requesting recognitionas "exclusive bargaining agent" for designated employees in these DivisionsVice-president Savage replied under date of October 16, 1944, advising that, inhis opinion, the unit proposed was "somewhat too broad" and stating further;In accordance with the procedure generally followed when requests forrepresentation are made, it seems appropriate that you place this matterbefore the Detroit Office of the [Board] for a determination as to whether ornot the suggested unit is a proper one for collective bargaining, and for theholding of an election to determine whether or not the employees of theultimately approved unit desire your organization as their exclusiverepresentative.As noted above, the Club's Board of Control had discussed the problem of carrentals''Shortly after the formation of the Association, on May 10, 1944, onmotion in a Board of Control meeting, a committee consisting of John Runge,Gerry E. Stitt, and John J. McKernan was appointed to see Stouffer "regardinga blanket raise for the Department and a clarification of rumors in regard tothe car policy."President Currell and Secretary McCiuskey were to accompanythe committeeas membersex officioItwas Currell's credited testimony thatthis committee never functioned.On May 23, 1944, in a Board of Control meeting,a second committee consisting of Stitt, as chairman, J. Rivers, S. Covey, DuncanPreston and John Mast, was appointed "to follow up on the car policy." Thecommittee wag instructed "to compile figures to present to the management."This committee seemingly did not function.beyond reporting to a meeting of theBoard of Control on June 6, 1944. At that time a new committee consisting ofStitt as chairman, Preston and Mast was appointed, with instructions to presentto the management "a rate of $45.00 a month, based on a 5-day week with paymentfor car for all additional time."The Respondent's proposed change in car rentals was formally stated, on May24, 1944, over the signature of President and General Manager James W. Parker.Most of the approximately 1060 employee cars used on company business hadbeen paid a fiat rateThe respondent proposed to substitute a plan based on a,mileage rate.Most of the employees affected in the Customers Service Division,said to number 175, found that the proposed change would reduce the amountreceived for the use of their cars. It is evident that they felt this to be a sub-stantial grievance?'20McKernan testified"The Board of Control was constantly discussing the car question.At every meeting practically the car question was up."21McKernan gave credited testimony reading,well, the grievance was that the Company . . . was going to put the cars 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDStitt, Preston and Mast approached Stouffer and told him they "had been ap-pointed by the [Association] to come down and object to the mileage basis forour car rental."Mast's credited testimony as to Stouffer's reply reads,Mr Stouffer told us that he could do nothing for us, because the [Associa-tion] had no right to bargain but if we could come down there just as em-ployees, of the Customers' Service Division, he would get us another inter-view and he would have Mr. McLay [Vice-President and Sales Manager] atthe meeting.Accordingly the committee presented statements to "The Management" underdate of June 14 and June 17, 1944, which were signed "Committee on Auto RentalContract, Customers Service Division."The details of this interchange arenot material here.McLay received the matters presented in friendly spirit.Hiswritten replies addressed to "Messrs. Stitt, Preston and Mast," are careful todesignate them as a committee from the Customers' Service Division rather thanfrom the Association.On June 26, 1944, McLay, Stouffer and Duncan met with a group of employeesin the Customers' Service Division.The full Board of Control of the Associa-tion was present 22Employee Henry Crossman, who was not a member of theBoard of Control, also attended. Crossman had been somewhat prominent in theaffairs of the Club but had never been an official of that organizationAfter dis-cussion of the data presented by Stitt's committee, "paragraph by paragraph," itwas agreed that a ruling should be secured from the War Labor Board as towhether the adjustment of car rentals came within that Board's jurisdiction asan employment question.Pending the receipt of this ruling, the Respondent'srepresentatives promised that no change would be made in the car rental allow-ance.The War Labor' Board found, on October 20, 1944, that such adjustmentdid not require prior application to and approval by that Board.On December18, 1944, the Respondent through President Parker advised all employee ownersof automobiles used in company service that, with minor exceptions, the carrental contracts in effect on November 26, 1944, would be continued until "govern-mental restrictions on Company mileage are substantially removed"General ConclusionsThe Board raises four essential questions with reference to the status of theAssociation and its eligibility to serve as a statutory representative :1.Whether the Club's activities in dealing with the respondent "concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or con-ditions of work," were sufficient to constitute it a labor organization?2.Whether, if so, the Respondent has dominated or interfered with the Club,or contributed financial or other support to it, to an extent which brought itwithin the condemnation of Section 8 (2) of the Act?3.Whether the Association was a successor organization of the Club?4.Whether, if so, the Association was by that fact, or because of favorson a mileage basis, and the men on the outside thought that this would mean a cutfor them in their car rental.Similarly Correll testified,Well, there was a new plan that was brought forward by the Company wherebycars were to go on a mileage basis and our fellows didn't like that type of plan22The Board still consisted of the 11 members elected at the annual meeting of the Clubon February 23, 1944.Duncan in his testimony testified that a second meeting of man-agement representatives with an employee group was held within a month of the firstconferenceNo other witness referred to such a meeting and the Association minuteshave no reference to it. DETROIT EDISONCOMPANY299directly received from the Respondent, rendered incapable of serving the em-ployees as their statutory representative?1.The Act defines a labor organization to mean "any organization of any kind,or any agency or employee representation committee or plan, in which employeesparticipate and which exists for the purpose, in whole or in part, of dealing withemployees concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work."With the language of this broadly phraseddefinition in mind, the answer to the first query must clearly be in the affirmative.While perusal of the minutes of the Club indicates that its essential purposes werecharitable, social, athletic, educational and recreational and that the major partof its finances and of the activities of its officials and members were expended onthesematters, still in presenting Employee Punart'a grievance,in discussingvarious matters pertaining to working conditions with representatives of manage-ment, and in the presentation of a request for a general wage increase through itsduly constituted officials, the Club plainly dealt with the Respondent concerninggrievances,wages and conditions of work.2.Answering the secondquestion raised by the Boardpresentsmore difficulty.Unquestionably the Club had received substantial "financial or other support"from the Respondent.There was also a measure of interference with its for-mation.However, both this interference and the support rendered by theRespondentwas plainly with intent to aid a social organization similar in char-acter to over 20 other clubsamong theRespondent's employees.With supportto such organizations, the Board and its agents have no concern.The recordin this proceeding is barren of evidence or suggestion that the Respondent'ssubventions to the Club were made with intent to affect, or prevent, its activity asa labor organization.It is noted that both in the period when the Club, and whenthe Association was active, there was no other organization which claimedmajority representation among the employees of the Customers' Service Division.Further, the Respondent was justified in conferring with the Club, on allgrievanceswhich its members wished to present, under the proviso attached toSection 9 of the Act, which declares "That any individual employee or a group ofemployees shall have the right at any time to present grievances to their em-ployer."The request for a general increase in wages presented by the Club'sBoard of Control in August 1942 covered the employees in the Customers' ServiceDivision.However, representatives of the Respondent in receiving the Club'sofficials and considering their demand cannot be said to have entered uponnegotiationswith them. After independent deliberations the Respondent'sofficials rendered a decision regarded by both parties as a final answer. TheRespondent did no more than dispose of a grievance as to wages. This wasplainly legitimate action under the proviso quoted.Nothing in the recordsupports a finding that the Respondent dominated the formation or the admin-istration of the Club.At most it rendered financial and other support to itssocial and recreational activities. In this state of the record the undersignedfinds that no taint of illegality under the Act was proven as to the Club.3. It is clear that the Association was a successor organization to the Club.The reorganization was effected by officials selected by the Clubmembers.The assets of the Club, including its bank account, passed directly to the Asso-ciation.The officials of the Club continued to direct the Association's affairsfor a period of 2 months until June 30, 1944, and, while the employees were solic-ited to sign new applications for membership in the Association, there was no"line of fracture or break in continuity" between Club and Association business.The undersigned finds that the Association was a successor to the Club. 300DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The fourth question is crucial in reaching a decision in the instant proceed-ing.Is the Association disqualified as a statutory representative because it is asuccessor of the Club, which, while acting as a labor organization, received sub-stantial subventions from the Respondent and its officials? In answering thisquestion account must be taken of the backgroundThe Club operated as didover 20 other organizations among Respondent's employees.Many of these clubsincidentally handled matters pertaining to working conditions.Most of themreceived substantial "financial or other support" from the Respondent.How-ever, there is no suggestion that .their handling of labor matters was affectedthereby, nor yet that the Respondent so intended.When a qualified statutoryrepresentative appeared and was approved by the Board both these Clubs andthe Respondent accepted the new situation in loyal adherence to the provisionsof the Act In the case of the Customers' Accounts Employees Association, thissocial club was transformed into a labor organization and became the recognizedstatutory representative.This was done without change of name or break in thecontinuity of its operations.That organization enjoyed the approbation of theBoard's agents in the Detroit Regional Office. Its Board of Directors adopteda new constitution on December 6, 1943, which was approved by the membershipon January 18, 1944.The organization petitioned the Board for Certification ofRepresentatives on May 24, 1945.A consent election was held under Boardauspices on or about July 16, 1945. Thereafter the Board's Regional Director inthe Seventh Region determined that the Customers' Accounts Employees Associa-tion was successful. It thereupon was recognized as the exclusive bargainingagent for "all employees of the Customers' Accounts Division of the Respondent."The undersigned finds in this action by the Board's agents a significantprecedent affecting the instant proceedings.Since the Association in the Cus-tomers' Accounts Division was in every respect analogous to the Club, both em-ployees and Respondent might reasonably anticipate that the Board would accordthe Club and its successor, the Association, substantially similar treatment tothat given the Customers' Accounts Division AssociationThe record shows that the members of the Association made every reasonableeffort to divest themselves of the indicia of a dominated organizationThe nameof their organization was changed ; their constitution and by-laws were entirelyrewritten ; the basis of membership was enlarged ; the plan of organization wasradically altered ; supervisory employees were excluded from membership, dueswere substantially increased; meetings were, held in Association quarters andall use of Respondent's facilities was sedulously avoided.The Respondent wassimilarly careful to give the new organization no favors and to abstain fromgranting it any recognition pending certification by the Board.On May 19, 1944,it carefully stated its intentions to remain neutral in all matters affecting labororganizations and publicized its policies directly to the indivdual employees.While it dealt with a committee named by the Association, such action is clearlywithin theprovisoattached to Section 9 of the Act. "Any group at any time"is there authorized to present the grievance arising when the employees. membersof the Association found, as the committee stated, that 137 of 175 employee carowners in the Customers' Service Division would be adversely affected by theproposed change in the basis of car rentalsNo fault, under the Act, can beascribed either to the Association or to the Respondent from this occurrence.This is especially true since there was at the time no recognized statutory rep-resent:iti.e for employees in the Customers' Service DivisionIn sum, the final query resolves itself into balancing consideration of the pos-sible technical disqualification attached to the Association as a successor organi- DETROIT EDISON COMPANY301zation to the Club, which had incidental labor organizational activities and re-ceived subventions from the Respondent as a social organization, against theAssociation's character as a labor organization arising after full and free dis-cussion among the employees, steadfastly supported by its members and plainlytheir choice as bargaining lepresentative.2iThe undersigned finds, after consid-eration of the full record, that the Association may not be disqualified on suchtenuous and technical grounds.Such a result would run counter to the "fullfreedom of association, self-organization and designation of representatives oftheir own choosing" which is the basis for the policy of the United States im-plemented by the Act. It is the duty of the Board and its agents to maintainsuch full freedom of action by employees.24After consideration of the full record the undersigned concludes and finds thatthe Association is an untrammeled and- free bargaining agent and is not dis-qualified as a statutory representative of Respondent's employees by thecircum-stances disclosed as to its origin, its activities nor by any proven relationshipwith the Respondent.He, therefore, finds no merit in this contention of theBoard and will recommend that so much of the complaint as alleges that theRespondent "dominated and interfered with the formation and administrationof the Association and contributed financial and other support to the Associa-tion",be dismissed.C.Alleged interference, restraint, and coercion.Employee John J. McKernan testified that at a conference, between repre-sentatives of the Respondent and of employees in the Customers' Service Divisionabout car rentals, held on June 26, 1944,n he and Employee Gerry Stitt wereseated across the conference table from E. J Stouffer, Superintendent of theDivision and Roy T. Duncan, conin^ercial superintendent in the Sales DepartmentMcKernan testified that Stitt warned Duncan "that if there didn't somethingcome out of this meeting that a number of the men would join one of the otherInternational Unions."McKernan's further testimony as to Duncan's reply readsas follows :Mr Duncan's reply was that he had been out through the districts thepievious week and that the people these had been having a lot of pressurethrown on them to join the C. I 0. and they came to him to find out, ifpossible, if there was anything he could do about this pressure that wasbeing put on them, and Mr Duncan told us that he told them that they couldjoin the [Association].It was McKernan's testimony that general discussion was renewed and that neitherlie nor Stitt made any reply to Duncan's observation.n Cf.Matter of ProvidenceGasCo.,41 N. L R. B. 1121, 1143-4, where the Board saidwe conclude that the choice of the Association resulted from a free exercise ofthe employees' right to self organization without either direct interference by therespondent or vestigial interference inherent in, or continuing from, earlier companydomination.24CfMatter of Commonwealth Plaster Co.,34 N L.R B 1129, 1145 The Board foundevidence of interference with an independent union but statesWe nevertheless are convinced that the potency of the desire on the part of themajority of the employees for an independent labor organization such as the Counciltranscended the effect of [these acts of interference].23McKernan first testified that the incident occurred in Maich 1944When shownthe minutes of the Association meeting, dated May 10, 1944, at which the committee wasappointed,he changed this to May 1944Documentaiy evidence establishesthe datestated above. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDDuncan was called as a witness by the Respondent and flatly denied that hehad ever advised any employee of the Respondent to join the AssociationWhenasked specifically about the statements ascribed to him by McKernan, Duncanreplied that he had "no recollection of any such statement as that." In histestimony, he gave the following explanatory statement :Well, during this period of car rentals there were a, lot of talk aboutunionization.I had heard it, like everybody else. I have had lots of em-ployees who would ask me in a kidding way about it and maybe I would say,`why don't you join?' or something like that. I never tried to influence any-body about joining. I have no recollection about ever talking seriously withanybody about union matters.Although Stouffer was examined at length as a Board witness, he was notquestioned as to this incident.Stitt was called as a witness for the Board butwas not asked about this conversation.Under these circumstances, after con-sideration of the full record and of the demeanor of the witnesses, the under-signed is convinced and finds that the statement ascribed to Duncan, if credited,would not be sufficient to warrant a finding of a violation of Section 8 (1) of theAct'sOn February 23, 1945, Ronald E. Greene, construction engineer for the Re-spondent, instructed his assistant, Simon Roth, supervisory engineer, to tell thesupervisors of the Construction Engineering Department'' to assemble the em-ployees in the Customers' Service Division auditorium at 3: 30 p. inSince clos-ing time for these employees was 4: 30 or 4: 45 it is clear that the meeting washeld during working time.Approximately 160 employees, practically the fullnumber, attended the meeting which was addressed by GreeneA CIO meetingfor thesesameemployees, as Greene admitting knowing before he called themtogether, had been set for 5: 30 that afternoon.Greene testified that he hadspoken to Respondent's president, James W. Parker, prior to the meeting tellinghim that an attempt was being made to organize the group and that he thoughthe "should talk to members of that group and tell them [his] belief."He alsotold Parker "in a general way" what lie proposed to say to the employees. Par-ker fully corroborated this testimony by Greene and stated further that he "madeno objection" either to the calling of the meeting or to the content of the proposedspeech.Employee William K Wilkinson, who was active in CIO organizational activi-ties, heard of the meeting and that "Greene would address the group in regardtounion matters."Wilkinson arranged to leave his woi k and attendHestationed himself "back of the curtain" and took longhand notes of Greene'sspeech.His originalnotes are a part of the records in this proceeding.Greenegave full testimony as to what he said.He spoke from notes and no record ofhis speech was made. The following summary of Greene's address has beendrawn from his testimony somewhat annotated and abridged :I opened the meeting by stating that I wanted to talk to them about unionsI said I knew at least one union, the CIO, was soliciting their membership.I did not know what others were, and I told them that the meeting was in noway to be considered as pressure. I told them that was not Companypolicy, to exert pressure in such matters, and fuitheriiloie, I knew it wasn't=bMatter of Jasper Wood Products Co. Inc,63 N. L. R. B 333.21This Department had been known as the Drafting and Engineering Bureau DETROIT EDISON COMPANYpermitted.I did say that I believed I could state my opinions and I wasgoing to do so.I [told] them it wasn't mandatory or it wasn't necessary for anyone tobelong to any union to work for the Company. I said that when we did havecontracts that at least up to date the type . . . was the maintenance ofmembership, which means that a man who joined the union had to remainin good standing as a condition of employment for the period of one year.it did not mean that everybody had to belong to the unionI then described to them the system that we were working under in the[Department], the supervisory system. I told them that there had to beliaison between Management and the employeesFirst, the Managementorders had to be transmitted down and furthermore there had to be a meansby which employees could make complaints, suggestions, to the Management.I said the Company prepared that system and was doing its best to make itwork.The Company was conducting classes, courses, for the instruction ofsupervisors and intended to do more of that in the future.If, however, the employees decided that that type of system did not givethem what they wanted, they were free to choose some form of organization."Open to you are these; First you have one of the gational unions, the CIOor the AFL, which have units in the Company. Second, you have the possi-bility of the [Association]" and I made itveryclear that that organizationwas not Company sponsored.As far as I knew they had not been certifiedThird, you have an independent Draftsmen Union of which there are units'in 2 local concerns.If you decided to choose any of them it seems to me there'are certain'fundamental things to be considered.First, are they, the people you aregoing to associate with your kind of people ; 1 e engineers and draftsmen?Were the officers qualified by educational background and experience tohandle your affairs? Obviously they should decide whether they werequalified to handle their affairs.If they did join a Union they would no longer be able to act as individualsand conduct their own affairs as individuals.There would bean attempt tostandardize working conditions. In my belief our working conditions wereexcellent and would not be bettered by legislation. In my opinion, further-more, some form of seniority would be set up. As an individual I would'icertainly prefer to progress in accordance with my own meritsObviously, the decision is in your own hands. I will be glad to answerany question.28Wilkinson's notes, in general, corroborate Greene's testimony.They reflectthat Greene said : "I have had considerable contact with unions lately and Ibelieve it creates natural antagonism between management and employee," andagain, "Organization will tend to lessen the close relationship between the em-ployee and the Management and set up a barrier between them. It would be moreunfortunate in this group than others "These notes further indicate that Greenedisavowed any intent to put pressure on the employees or coerce their decisionand, that in concluding, he expressed willingness to abide by their decision.The degree of divergence between Greene's and Wilkinson's statements is notgreat and is easily explicable when the conditions under which the two accounts28Greene testified that, while he did not remember the questions asked, he was surethat he did not add to his speech in the answeis given755420-48-vol. 74-21 304DECISIONS OF NATIONAL LABOR RELATIONS BOARI>were compiled is borne in mind. Acceptingarguendothe worst constructionwhich the record justifies placing on Greene's remarks the undersigned is per-suaded and finds that they do not transcend limits which the Board and the Courtsfind permissable under the doctrine of freedom of speech.This finding is con-firmed on consideration of the attendant circumstances.The Respondent hadmanifested no anti-union attitude and made no threats of economic reprisals.The employees may be inferred to have had knowledge of the contractual relationsexisting with both AFL and CIO unions. The Respondent had informed each ofthe employees, asset forth hereinafter, in carefully phrased memoranda, of itsintention not to interfere in union matters.This record reflects no anti-unionactions or utterances which were inspired or approved by the Respondent. In thisstate of the record the undersigned finds no merit in the contention of the Boardthat Greene's address to the employees of his department was in derogation ofSection 8 (1) of the Act.°The Board further contends that the Respondent allowed the Association toconduct its affairs in- working time, freely using Respondent's facilities, whiledenying CIO protagonists similar freedom of action.The record reflects thatEmployee Henrietta Kernan, a switchboard operator, had been instructed earlyin 1945 by her supervisor, Harry Smith, that she should not discuss unions, speci-fying the CIO, over the telephone on company time and property.At approxi-mately the same time Smith told Kernan that she had been making a great manymistakes in her work and asked her if her CIO affiliations could be interferingwith her work.Kernan replied that she did not think so.Miss Kernan freely admitted that she had discussed unionization over theRespondent's phone lines with mein in the field from the time she went on theswitchboard late in 1943, until taken to task by Smith.Her credited testimonypertinent in that connection reads,I discussed [unionization] with everyone,-the person sitting next to me,the outsider over the telephone ; the dispatchers discussed it.We discussed the merits of the association, whether or not the associationwould ever become a certified bargaining agent.We discussed the differ-ence between the association and the CIO, whether or not the AFL was reallya utility organization or whether or not it was a Trade union.Kernan admitted that Smith's admonition was fully justified. It was hercredited testimony that she told him, "I thought that was perfectly all right,perfectly fair."Kernan further testified that she had observed Employee Wanda Sheehy, aclerk in the Customers' Service Division, on two occasions after August 1944typing on letter heads of the Association during working time.Kernan had:iSeeMatter of Ebco ManufacturingCo , 67 N L. R. B. 210 (April 10, 1946)The Boardfound that a letter, similar in character to Greene's speech, in the absence of other co-ercive conduct, was not violative of the Act. In theMatter of OvalWoodDish Corp62 N L. R. B 1129, 1138, (July 4, 1945) The Board said :By . . . statements, notices, letters, and speeches, the respondent expressed apreference to deal directly with its employees rather than through an outsideorganization.However, the respondent made no threat of any sort and coupledits statement of preference with clear expressions assuring the employees that therespondent would not resort to reprisal to retaliate against any exercise of any rightguaranteed in the ActUnder the doctrine of theAmerican Tube Bendingcase,such conduct falls within the constitutional guarantee of free speech and is nota violation of the Act.Cf American Tube Bending Co. V. N. L. R. B.,134 F. (2d) 993 (Cl. C. 4. 2), cert.denied. 320 U. S. 768.N. L. R. B. v. Virginia Electric and PowerCo., 314 U. S. 469. DETROIT EDISON COMPANY305no knowledge of the matter typed on either occasion. Sheehy was the regularstenographer and clerk for the Association.However, Currell testified that hewas sure Sheehy had done no Association work on company premises. Theidentification of Association letterheads by Kernan is doubtful since she testifiedthat the Association emblem appeared thereon whereas the official letterheadsdid not carry it. In any case the mere fact that Sheehy had such letterheads inher machine cannot be held to constitute proof that she was engaged in Association,business.employed by the Respondent, sometime in 1944, Employee Earl Hoetcher had'solicited him to join the Association saying, "Why not join?" and "You'll be,forced to join."Stanton at the time was chief steward for the CIO in the,Customers' Service DivisionStanton testified that the incident occurred in,the presence of Foreman Arthur Martin, of the Gratiot office.Hoetcher was'working at the time but Stanton was awaiting an assignment.Martin took nopart in the conversation with Hoetcher.However, as Stanton also testified,Martin at a time, not definitely fixed in the record, but stated to have been in1944, told him that it was against company rules to solicit (CIO) membershipon company time or company premises.Employee Martin J. O'Dell, president of CIO Local 223, testified that in earlyMay 1944, together with Edward T. Shedlock, an International Representativeof the CIO, he interviewed Ronald E. Greene, construction engineer and Kaufmann,Union relations adviser for the Respondent, relative to posting CIO matters onbulletin boards in the plant.Greene and Kaufmann informed the CIO officialsthat they would check into the ]natter. Later O'Dell was informed that CIO"meeting notices were controversial" and could only be posted in departmentswhere the CIO was recognized as the statutory representative.a0O'Dell pointedout that Association notices were permitted on Respondent's bulletin boards butmade no further complaints.31Wilkinson, as he testified, made a similar request of Kaufmann "early in 1944"complaining that Association literature and notices were posted on companypremises while the CIO was refused like privileges.Kaufmann pointed out thatthe Association was posting notices pertaining to social affairs and suggested thatifCIO meetings were social affairs notices might be posted.Wilkinson repliedflippantly, "that was a thought."Later Wilkinson remonstrated to Paul Herd-man, superintendent of building operations, that notices of Association's danceswere posted on the building pillars.Herdman replied, as had Kaufmann, thatall organizations were allowed to post notices regarding social affairsWilkinsonagreed that the CIO was not discriminated against in the use of recreationaland social facilities 82The -Respondent placed in evidence its Company Memorandum No. 105 issuedon May 19, 1944, over the signature of President and General Manager Parker.This memorandmn was published in the June issue of Respondent's monthlymagazine, Synchroscope, which is regularly mailed to every employee.Thememorandum deals generally with the Respondent's policies, "regarding theS0 O'Dell testified that all CIO contracts negotiated with the Respondent provided forthe posting of CIO notices on Respondent's bulletin boards11Kaufmann testified that he had had several conferences with O'Dell and ShedlockOfO'Dell's testimony he stated, "I am not able to affirm nor deny it, but I believe his testi-mony was accurate."92These findings rely on credited testimony by Wilkinson.Itwas not denied byKaufmann.Herdman wasnot calledas a witness. 306DECISIONSOF NATIONALLABOR RELATIONS BOARDuse by employee groups of company property, facilities, and services."Theessential paragraphs read :In general, it is a well-known and long-established practice to supply em-ploye groups, organized as clubs, associations, and technical societies, withfacilities reasonable to the use and need of such organizations.The purposeof such groups is generally of a recreational, charitable, educational, orsocial natureNotices, bulletins, publications, and publicity in connectiontherewith have also at times been furnished when appropriate and reason-ableThis practice has been eminently satisfactory and there is no reasonto change it.A review of this matter raises the question as to whether such practiceshould be extended to groups of employes wishing to meet to discuss or actamong themselves upon matters incident to collective bargaining. It is theCompany's belief that decisions as to the appropriateness of holding suchmeeting on Company property might in some cases, unintentionally lead tolack of impartial treatment as between groups, or at least have the appearanceof such. It is the intent of the Company that there shall be entire equalityof treatment of employe groups engaged in collective bargaining activities.As has been said many times before, the Company has no desire to influencethe choice of employes in the matter of representation or nonrepresentationfor the purpose of collective bargaining or as to any particular agent or formof agency to be used and believes that such policy is for the best interest ofboth the employes and the Company.Accordingly, no use of the Company's premises shall be approved for thepurpose of effecting organization for collective bargaining, Union businessmeetings, or other related activities, likewise, printing, publication and simi-lar services in connection with such activities will not be permitted.TheCompany withholds these services reluctantly, especially since the time andexpense involved are relatively minor.However, there is no other choice inthe matter, because in extending these facilities, the appearance of specialbenefits or the endorsement of one organization or another might be unin-tentionally created.This policy does not prohibit the granting of a reasonable use of bulletinboards for the posting of notices involving no controversial matter, as forinstance meeting notices.Such privileges have already been extended to allorganizations.Also, permission may, upon application, be given to anyemploye organization or group, when reasonable and appropriate, to usethe Company's property, facilities, or services for such purposes as arepurely educational, recreational, charitable, or social.The Respondent further placed in evidence a letter dated August 23, 1941,fromAlex Dow, who had retired as president in the preceding year and hadbecome Chairman of the Executive Committee of the Board of Directors.Dowwrote to "All Company Employees "Under date of May, 1944, President Parkeralso published a statement "for the Guidance of Department Heads, Foremenand other Supervisors on the Company's Labor Policy " These documents aretoo lengthy for inclusion here.The general character of Parker's statement,which reached all employees through publication in Respondent's monthly publi-cation, the Synchroscope, may be indicated by brief excerpts.Mr. Dow said many times that any employee or group of employees wasentitled to a fair hearing and that if they wanted to bring some one alongto do their talking they would be accorded similarly fair hearing.That DETROIT EDISON COMPANY307is also the company's present attitude.We will deal willingly with organi-zations, with informal groups or with individual employees.Collective bargaining has brought about some changes in our practices,notably a greater exactness and a more meticulous uniformity in the treat-ment of individual employes within each group.That is in fulfillment ofa desire of the employes.We shall be careful to cooperate in the principle of collective bargaining,to which we have subscribed, by avoiding any act that might undermine ordiscredit those employes who have been selected to deal with us.Weshall, however, resist unfairness and combat attempts to create a breakin the friendship and confidence between the Company and its employes.In appraising the Board's contention that the Respondent favored the Associa-tion and discriminated against the CIO in allowing use of its facilities, it isnecessary to understand the conditions under which the employees work.Manyof them in the Customers' Service Division do their work on the customer'spremises.They work there without supervision. In receiving assignments andtraveling thereto, their time is much broken up. Certain employees work asemergency standby men.They are on call and have slight or no prescribedduties while awaiting such emergency calls.The record reflects that they arecustomarily allowed freedom of action and discussion while in such standbystatusSimilarly in the use of telephone facilities the employees have exercisedgreat freedom in discussing both personal affairs and labor organizational mat-ters.On this subject certain testimony by Kaufmann is helpful.He was askedabout Respondent's practice in allowing use of intercommunication facilities andanswered,On that . . . the Company has practically no means of controlWe know ;we cannot prove it, but we know that some telephones are used for talkamong the men which is pretty largely Union business.We have no way ofcontrolling that.We have an understanding, and it is so stipulated in thecontracts, that Union affairs will not be discussed on Company time and prop-erty to the extent that work is interfered with.Now, we believe that is about as far as we can go. If an organizationcomes and says, We want to use the interdepartmental mailing system for[the union] we say no, but, if on the other hand, they would surreptitiouslyslide on that into the inter-department mailing system, we couldn't tell be-cause employees are working on Company business there and we have noway of knowing, without inspecting the mail.We have not felt any of theCompany facilities have been abused, however.Q If you did find such abuses, what would you do?A We would stop itWe have occasionally said to the C I. 0. that theywere making a little free with Company time, and they have taken it invery good spirit and said they would look into it and see that it is discon-tinued. It is the Company's policy to do it, so that there are no favors shownto any party.The undersigned, after considering the full record, finds the evidence adducedby the Board as to discriminatory treatment favorable to the Association unsub-stantial and not convincing. It is clear that the Club, in common with othersocial and recreational organizations, made free use of Respondent's facilitiesand frequently carried on its activities in working time.The record convincesthe undersigned, and he finds, that with the organization of the Association, both 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat union and the Respondent made sincere and effective efforts to follow thepolicy laid down in Respondent's memorandum of May 19, 1944. It is clearlyreflected by the record that Respondent's supervisors had been effectively in-structed to abstain from interference in union matters. Thus, ForemanTremper's credited testimony regarding his advice to Employee Joiner reads :Well, upon his request for advice, I informed him that it was somethingthat I simply couldn't advise him on at all ; he would have to handle it en-tirely himself.Asked by Respondent's counsel why he had so answered Joiner, Tremper re-plied :Because the management of our company has made it very clear that laborand union problems were not to be discussed by supervisors in any way what--soever.Therefore, when this matter came up, the very first thought thatwas in my mind was that it was something that I must keep my hands off of.After consideration of the record and the demeanor of the witnesses the un-dersigned finds that the Board has not proven that the Respondent interferedwith, restrained, and coerced its employees within the meaning of Section 8 (1)of the Act.Accordingly he will recommend that so much of the complaint asalleges the commission of such an unfair labor practice be dismissed.CONCLUSIONS OF LAW1.UtilityWorkers Union of America, CIO, Local 223, and Detroit Edison'Em-ployees Association are labor organizations within the meaning of Section 2 (5)of the Act.2.The Respondent has not interfered with, restrained, or coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.3The respondent has not dominated or interfered with the formation or ad-ministration of the Association nor contributed financial or other support to itwithin the meaning of Section 8 (2) of the Act.4.The Respondent is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the complaint against the Detroit EdisonCompany be dismissed in its entirety.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may. Within fifteen (15) days from thedate of the entry of the order transferring the case to the Board. pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereofImmediately upon the filing of such statement of ex-ceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must be maden DETROIT EDISONCOMPANY309in writing to the Board within ten (10) days from the date of the order trans-ferring the case to the Board.Any party desiring to submit a brief in supportof the Intermediate Report shall do so within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, by filing with theBoard an original and four copies thereof, and by immediatelyserving a copythereof upon each of the other parties and the Regional Director.CHARLES E.PERSONS,Trial Examiner.Dated July 16, 1946.